PEE. CTJIÍIAM.
The United States circuit courts in equity are without jurisdiction to restrain or control United States post-office officials in the removal of subordinate officials or employes. We cite In re Sawyer, 124 U. S. 200, 8 Sup. Ct. 482. The equitable jurisdiction of the circuit courts of the United States is not enlarged by the civil service law of January, 1883, or by any of the rules and regulations of the civil service commission thereunder. Interesting cases bearing upon these propositions have been recently decided, though not yet officially reported. In the supreme court of the District of Columbia, Mr. Justice Cox, for the court, in an elaborate opinion held that a court of equity is witiiout jurisdiction to enjoin tlie postmaster general from removing a superintendent of mails from office. In the circuit court of (he United States for the Northern district of Illinois, Mr. Justice Jenkins (also filing an elaborate opinion), held that the circuit court of the United States sitting in equity vras without jurisdiction to interfere with or control the post-office department in tlie transfer or removal of employes, all hough such employes might be protected in their positions by the civil service law, and the rules of the commission made thereunder. In the circuit court of the United States for the district of West Virginia, Judge Jackson appears have held to the contrary, holding that ex necessitate the circuit courts of the United States must take equitable jurisdiction. The only reference Judge Jackson makes to In re Sawyer, supra, is to quote a sentence from the dissenting opinion of Chief Justice Waite.
In Re Sawyer, supra, not since questioned or modified, the supreme court decided upon principle and authority as follows:
“Tlie office and jurisdiction of a court of equity, unless enlarged by express statute, are limited to tlie protection of rights of property. It lias no jurisdiction over the prosecution, the punishment, or the pardon of crimes or misdemeanors, or over the appointment and removal of public officers. To assume such a jurisdiction, or to sustain a bill in equity to restrain or relieve against proceedings for tlie punishment of offenses, or for the removal of public officers, is to invade Ihe domain of the courts of common law, or of the executive and administrative department of the government. * * * It is equally well settled that a court of equity has no jurisdiction over the appointment and removal of public officers, whether the power of removal is vested, as well as that of appointment, in executive or administrative boards or officers, or is *758intrusted to a judicial tribunal. The jurisdiction to determine tlie title to a public office belongs exclusively to tbe courts of law, and is exercised either by certiorari, error, or appeal, or by mandamus, prohibition, quo warranto, or information in the nature of a writ of quo warranto, according to the circumstances of the ease, and the mode of procedure established by the common law or by statute.” Pages 210, 212, 124 U. S., and pages 487, 488, 8 Sup. Ot.
The principles thus declared control the jurisdiction in this case. It follows that the application for an injunction pendente lite must be denied, and the rule nisi discharged, and it is so ordered.